DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Response to Election/Restriction filed on 1 October 2021.
Claims 1, 4 – 16, and 18 – 23 are pending.  Claims 2 – 3 and 17 are cancelled by Applicant. 
	
Election/Restrictions 
Applicant's election with traverse of claims 1 – 14 in the reply filed on 1 October 2021 is acknowledged.
The traversal is on the grounds that unity of invention was legally inapplicable to the present invention.  This argument is found persuasive, thus the restriction requirement filed 4 August 2021 has been withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 October 2020 and 5 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1, 4 – 16, and 18 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and claim 16, upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “the first gear being disposed on the first intermediate shaft between the first bevel gear and the motion-converting mechanism.”  The closest prior art, Bleicher et al. (GB 2,160,810), hereinafter Bleicher, discloses applicant’s invention except for the claimed invention.  The prior art of record do not disclose the claimed limitation and it is the examiner’s opinion that it would not be a matter of design choice to rearrange the first gear of Bleicher to be between the first bevel gear and the motion-converting mechanism of Bleicher since such a rearrangement poses issues that would make such a rearrangement non-obvious (i.e., relative position of the piston and percussive mechanism tube).  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        15 January 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731